cca_2017021715180923 id uilc number release date from -------------------- sent friday date pm to ---------------------- cc bcc subject hi ----------- sorry for the confusion but i needed to resend to you due to a glitch in our system you asked whether the ss-8 program may accept signatures other than original signatures on form ss-8 unfortunately at this point we believe that irs procedures require that form ss-8 can only be accepted with an original signature we paul and i consulted with attorneys in the associate chief_counsel procedure and administration reviewed irm irm determination_letter requests related to income_tax gift_tax estate_tax generation skipping transfer_tax employment_tax and excise_tax matters will not be accepted via fax and the memorandum for division commissioners that ----------- sent to use which includes the same language as in the preceding quoted irm provision it is our view that a request made on form ss-8 is a determination_letter request for an employment_tax matter that would fall under the prohibition described above for not accepting faxed signatures see also revproc_2017_1 sec_12 we think that the reasoning for not accepting fax signatures on form ss-8 seems more related to policy decisions rather than to legal issues that would prohibit fax signatures you may want to consider pursuing the issue higher in your chain of command to try to change the policy and obtain a business decision that would enable the irm to be amended to allow for other than original signatures on the form ss-8 if you have any questions please let us know
